DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.

Applicant is requested to provide the font and darkness of the claims in readable format.  The current amended set of claim is very hard to read for some of the characters.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6,7, 9-10 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the air flow path" in line 9, “the first air pressure” in lines 10-11, “the ambient atmosphere” in line 12, and “the second air pressure” in line 13.  There are insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitation "the closed chamber" in line 8, “the air flow path” in line 13, “the first air pressure” in line 18, “the direction of the air flow path” in line 19, “the second air pressure” in line 20, “the direction of the ambient atmosphere path” in line 21, “the pressure differential” in lines 23-24, “the atomizer” in line 25 and “the determined pressure differential” in lines 29-30.  There are insufficient antecedent basis for these limitations in the claim.
Claims 4, 6-7, 9-10 are dependent to the 112(b) rejection claims above, they all effective by the rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers et al. [US 2015/0068523; Powers] in view of Liu [US 2015/0313284].

Per claim 13.  Power discloses a method of controlling an electronic cigarette: 
a controller (112); 
detecting first air pressure (e.g. membrane 16 of Fig. 1) in an air flow path 22 of an electronic cigarette via a first sir pressure sensor;
detecting a second air pressure (e.g. membrane 14 of Fig. 1) in an ambient atmosphere of the electronic cigarette via a second air pressure sensor 14 [para. 30] ;
wherein the first air pressure sensor (16) is arranged  the air flow path of the electronic cigarette (e.g. arrow A) [para. 33] the second air pressure sensor is arranged in  a position of the electronic cigarette where is in communication with the ambient atmosphere [para. 30] 
determining whether the pressure differential of the second air pressure deducting the first air pressure is greater than zero; if the pressure differential is greater than zero, further determining whether the pressure differential is greater than a preset threshold value; if the pressure differential is greater than the preset threshold value, initiating the atomizer in the electronic cigarette; if the pressure differential less than zero, or the pressure differential is more than zero, less than or equal to the preset threshold value, not to initiate or closing the atomizer in the electronic cigarette [Fig. 2, para. 0007, 0022 and 0034-0038].
Powers not explicitly mention determining a real-time output power corresponding to the detected pressure differential according to a corresponding relationship between pressure differentials and real-time output powers, and outputting the real-time output power to the atomizer.  Liu teaches an electronic smoke apparatus which suggests at [para. 0029 and 49] “the airflow sensor comprises a plate-like detection member that will move, deflect or deform upon encountering an incoming airflow stream exceeding a predetermined threshold. The movement, deflection or deformation of the detection member of the airflow sensor will result in a change in the associated electrical properties and such properties or their change are used by the microprocessor to determine characteristics of a smoking inhaling event.” and further teaches at [para. 54-56]. “The power supply P.sub.out to the heater is arranged such that a boost power corresponding to the maximum available power output (5 W) will be supplied to the heater upon activation. The instantaneous power supply to the heater will vary between a maximum power supply level (say, 5 W) and a minimum power supply level (say, 3 W). In this example, the power supply will gradually increase from the minimum power of 3 W at C2 to the maximum power of 5 W at C5, and the maximum power supply level is the same as the boost power which is to be supplied on detection of the maximum detectable inhale pressure of A+800 Pa.” [para. 46-47], the supplied power to heater is relatively corresponding to the pressure changed (e.g. differential pressure calculated) in real-time.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the real-time output powers corresponding relationship with pressure differentials as taught by Liu to the power management of Powers, for the advantage of increase the sensitivity of smoke output, since each inhaled pressure is different from one person to another. 

Allowable Subject Matter
10.	Claims 1, 4, 6-7 and 9-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

11.	The following is an examiner’s statement of reasons for allowance.  The present invention is directed to an electronic cigarette.  Each independent has unique distinct feature “an electronic cigarette device having an air pressure sensor the sensor comprising a first measuring membrane and a second measuring membrane, the first measuring membrane comprises a first sensing surface is arranged on a first side in communication with an air flow path within a first channel, and the second measuring membrane comprises a second sensing surface is arranged on a second side of the second measuring membrane in communication with an ambient atmosphere air within a second channel, both first and second sensing surfaces arranged in opposite with each other, they are facing away from each other and in communication with different type of air pressures, respectively (e.g. ambient pressure and inhale air flow pressure)” in combination with the manner claimed of the electronic cigarette device.  The closed prior art(s) Powers et al. [US 2015/0068523] discloses an electronic cigarette device comprising a first measuring membrane and a second measuring membrane (14 and 16) the first sensing surface of  the first measuring membrane arranged a conductive material at least on a side facing a perforated membrane 16, perforated membrane 16 also includes a conductive material at least on a side facing membrane 14.  In contrast the sensing surfaces of the prior art are facing toward with each other, not away  from each other as claimed.  The prior arts disclose similarly to the invention; accept for the distinction feature above.  Therefore, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON M TANG/Examiner, Art Unit 2685                 

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685